[Cite as State v. Kline, 2019-Ohio-4704.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 28362
                                                 :
 v.                                              :   Trial Court Case No. 1996-CR-3095
                                                 :
 TROY L. KLINE                                   :   (Criminal Appeal from
                                                 :   Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                            OPINION

                          Rendered on the 15th day of November, 2019.

                                            ...........

MATHIAS H. HECK, JR., by LISA M. LIGHT, Atty. Reg. No. 0097348, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

TROY L. KLINE, Inmate No. 345-512, Marion Correctional Institution, P.O. Box 57,
Marion, Ohio 43301
      Defendant-Appellant, Pro Se

                                            .............




TUCKER, J.
                                                                                        -2-




       {¶ 1} Appellant Troy L. Kline appeals from the trial court’s denial of his pro se

motion to vacate a void sentence. Kline’s sentence was not void, and the asserted

sentencing errors could have been, but were not, raised on direct appeal. As such, the

doctrine of res judicata barred consideration of the alleged errors.      The trial court’s

judgment will be affirmed.



                              Facts and Procedural History

       {¶ 2} In a previous appeal by Kline, we stated the following regarding Kline’s 1997

guilty plea:

               The record reflects that Kline pled guilty to fifteen sex offenses in

       1997. The offenses included rape (victim under thirteen), felonious sexual

       penetration (victim under thirteen), gross sexual imposition (victim under

       thirteen), and illegal use of a minor in nudity-oriented material. Some of

       the offenses apparently occurred prior to the effective date of S.B. 2, and

       some occurred after that date. The trial court sentenced Kline accordingly

       and imposed partially consecutive sentences.       His aggregate sentence

       was thirty to forty-five years in prison.

State v. Kline, 2d Dist. Montgomery No. 26544, 2015-Ohio-2429, ¶ 3. Kline did not

pursue a direct appeal.1



1
 The State of Ohio did pursue a successful appeal regarding the trial court’s failure to
designate Kline as a sexual predator. Contrary to the trial court’s determination, we
concluded that the trial court had the authority to make such a designation. State v.
Kline, 2d Dist. Montgomery No. 16453, 1997 WL 762940, *3 (Dec. 12, 1997).
                                                                                         -3-


      {¶ 3} This appeal arises from Kline’s pro se motion filed in the trial court styled as

follows: “Motion To Vacate Void Sentence As Being Contrary To Law.” The motion

argued that the trial court’s 1997 sentence was contrary to law based upon the following

purported defects: (1) the trial court failed to consider R.C. 2929.11 (purposes of felony

sentences) and R.C. 2929.12 (sentencing factors); (2) the imposition of a “maximum

consecutive sentence” was not appropriate for a first time offender; (3) since Kline had

not previously been sentenced to prison, the record did not support a more-than-minimum

sentence; and (4) the sentence was not consistent with sentences imposed for similar

conduct. Kline then argued that, since his sentence was contrary to law, it was void,

and, thus, subject to appellate review. The trial court overruled the motion, and this

appeal followed.



                                        Analysis

      {¶ 4} Kline has raised the following assignments of error:

             THE SENTENCE OF THE TRIAL COURT IS CONTRARY TO LAW

      BECAUSE IT FAILS TO REFLECT ANY CONSIDERATION OF THE

      PURPOSES AND PRINCIPLES OF FELONY SENTENCING CONTAINED

      IN R.C. 2929.11 OR THE SERIOUSNESS AND RECIDIVISM FACTORS

      OF R.C. 2929.12, FURTHER MAKING SENTENCE AS IMPOSED VOID.

             THE TRIAL COURT ABUSED ITS DISCRETION BY IMPOSING

      MAXIMUM CONSECUTIVE SENTENCES OR MORE THAN MINIMUM ON

      A FIRST TIME OFFENDER.

             THE    SENTENCE       IMPOSED       BY    THE    TRIAL    COURT      IS
                                                                                           -4-


       CONTRARY TO LAW AS [IT] IS DISPROPORTIONATE AND IS

       INCONSISTENT        WITH     SENTENCES        IMPOSED       UPON      SIMILAR

       OFFENDERS FOR SIMILAR CRIMES.

       {¶ 5} Kline’s motion was premised upon the notion that his sentence was void, and

his appeal is based on the same premise. Kline is incorrect. If, as here, “the sentencing

court had jurisdiction and statutory authority to act, sentencing errors do not render the

sentence void and the sentence can be set aside only if successfully challenged on direct

appeal.” State v. Williams, 148 Ohio St. 3d 403, 2016-Ohio-7658, 71 N.E.3d 234, ¶ 23,

citing State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, 942 N.E.2d 332, ¶ 6-7.

Thus, Kline’s 1997 sentence was not void.

       {¶ 6} Kline’s failure to pursue a direct appeal triggers application of the doctrine of

res judicata. “[T]he doctrine [of res judicata] serves to preclude a defendant who has

had his day in court from seeking a second trial on that same issue. In doing so, res

judicata promotes the principles of finality and judicial economy, by preventing endless

litigation of an issue on which a defendant has already received a full and fair opportunity

to be heard.” State v. Sexton, 109 Ohio St. 3d 176, 2006-Ohio-1245, 846 N.E.2d 824,

¶ 18. Further, “res judicata bars not only * * * claims that were previously raised, but also

‘any issue that could have been raised on direct appeal.’ ” State v. Perkins, 2d Dist.

Montgomery Nos. 26788, 26797, 26804, 2016-Ohio-4581, ¶ 8, quoting Sexton at ¶ 16.

       {¶ 7} Since Kline’s sentence was not void and he did not pursue a direct appeal,

the asserted sentencing errors are barred by res judicata, and his assignments of error

relating to the trial court’s denial of his motion to vacate the sentence are overruled.
                                                                               -5-


                                   Conclusion

       {¶ 8} Finding no error, the judgment of the Montgomery County Common Pleas

Court is affirmed.

                                 .............



WELBAUM, P.J. and FROELICH, J., concur.




Copies sent to:

Mathias H. Heck, Jr.
Lisa M. Light
Troy L. Kline
Hon. Mary Katherine Huffman